         Case 18-30155 Document 1664 Filed in TXSB on 03/05/19 Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                §
In re:                                                          §      Chapter 11
                                                                §
EXCO RESOURCES, INC., et al.,1                                  §      Case No. 18-30155 (MI)
                                                                §
                                   Debtors.                     §      (Jointly Administered)
                                                                §

             NOTICE OF HEARING ON ORDER EXTENDING EXCLUSIVITY


       PLEASE TAKE NOTICE that the Court has scheduled a hearing in connection with the
Order Extending the Exclusivity Periods to File a Chapter 11 Plan and Solicit Acceptances
Thereof [Docket No. 1620] for March 12, 2019, at 1:30 p.m. (prevailing Central Time) before
the Honorable Marvin Isgur.

      PLEASE TAKE FURTHER NOTICE that parties desiring to appear telephonically
may do so pursuant to the Court’s telephonic instructions that are available for viewing at:

         https://www.txs.uscourts.gov/content/united-states-bankruptcy-judge-marvin-isgur

        PLEASE TAKE FURTHER NOTICE that copies of all documents filed in these
chapter 11 cases are available free of charge by visiting http://dm.epiq11.com/ERI or by calling
(646) 282-2400. You may also obtain copies of any pleadings by visiting the Court’s website at
https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set forth therein.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: EXCO Resources, Inc. (2779); EXCO GP Partners Old, LP (1262); EXCO Holdings (PA),
    Inc. (1745); EXCO Holding MLP, Inc. (1972); EXCO Land Company, LLC (9981); EXCO Midcontinent MLP,
    LLC (0557); EXCO Operating Company, LP (1261); EXCO Partners GP, LLC (1258); EXCO Partners OLP
    GP, LLC (1252); EXCO Production Company (PA), LLC (7701); EXCO Production Company (WV), LLC
    (7851); EXCO Resources (XA), LLC (7775); EXCO Services, Inc. (2747); Raider Marketing GP, LLC (6366);
    and Raider Marketing, LP (4295). The location of the Debtors’ service address is: 12377 Merit Drive, Suite
    1700, Dallas, Texas 75251.
      Case 18-30155 Document 1664 Filed in TXSB on 03/05/19 Page 2 of 3



                            Respectfully Submitted,

                            /s/ Christopher T. Greco, P.C.
Dated: March 5, 2019        Christopher T. Greco, P.C. (admitted pro hac vice)
                            KIRKLAND & ELLIS LLP
                            KIRKLAND & ELLIS INTERNATIONAL LLP
                            601 Lexington Avenue
                            New York, New York 10022
                            Telephone:     (212) 446-4800
                            Facsimile:     (212) 446-4900
                            Email:         christopher.greco@kirkland.com
                            - and -
                            Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                            Alexandra Schwarzman (admitted pro hac vice)
                            KIRKLAND & ELLIS LLP
                            KIRKLAND & ELLIS INTERNATIONAL LLP
                            300 North LaSalle
                            Chicago, Illinois 60654
                            Telephone:     (312) 862-2000
                            Facsimile:     (312) 862-2200
                            Email:         patrick.nash@kirkland.com
                                           alexandra.schwarzman@kirkland.com
                            - and -
                            Marcus A. Helt (TX: 24052187)
                            Telephone:    (214) 999-4526
                            Facsimile:    (214) 999-3526
                            Email:        mhelt@foley.com
                            Michael K. Riordan (TX: 24070502)
                            Telephone:    (713) 276-5178
                            Facsimile:    (713) 276-6178
                            Email:        mriordan@foley.com
                            FOLEY GARDERE
                            FOLEY & LARDNER LLP
                            1000 Louisiana Street, Suite 2000
                            Houston, Texas 77002

                            Counsel for the Debtors and Debtors in Possession
       Case 18-30155 Document 1664 Filed in TXSB on 03/05/19 Page 3 of 3



                                    Certificate of Service

        I certify that on March 5, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                    /s/ Christopher T. Greco, P.C.
                                                    Christopher T. Greco, P.C.
